Citation Nr: 1024747	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus and degenerative disc disease of the lumbar spine, rated 
as 20 percent disabling for the period prior to April 13, 2006, 
and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity radiculopathy.  

4.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 1979.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and August 2007 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In February 2009 and January 2010, the Board remanded the case 
for further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 13, 2006, the Veteran's 
herniated nucleus pulposus and degenerative disc disease of the 
lumbar spine manifested forward flexion limited to 45 degrees 
with pain, a combined range of motion of 100 degrees without 
ankylosis.

2.  For the period beginning April 13, 2006, the Veteran's 
herniated nucleus pulposus and degenerative disc disease of the 
lumbar spine has manifested painful limited motion without 
ankylosis of the thoracolumbar spine.

3.  Throughout the claims period, the Veteran's herniated nucleus 
pulposus and degenerative disc disease of the lumbar spine has 
not manifested incapacitating episode of intervertebral disc 
syndrome requiring bedrest prescribed by a physician.  


4.  For the period between February 2, 2004 and April 13, 2006, 
the Veteran's herniated nucleus pulposus and degenerative disc 
disease of the lumbar spine manifested neurological impairment 
consistent with no more than mild incomplete paralysis of the 
bilateral sciatic nerves.

5.  For the period beginning April 13, 2006, the Veteran's 
herniated nucleus pulposus and degenerative disc disease of the 
lumbar spine has manifested neurological impairment consistent 
with no more than moderate incomplete paralysis of the bilateral 
sciatic nerves.


CONCLUSIONS OF LAW

1.  For the period prior to April 13, 2006, the schedular 
criteria for a rating in excess of 20 percent for orthopedic 
impairment of a herniated nucleus pulposus and degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.  For the period beginning April 13, 2006, the schedular 
criteria for a rating in excess of 40 percent for orthopedic 
impairment of a herniated nucleus pulposus and degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243.

3.  For the period between February 2, 2004 and April 13, 2006, 
the schedular criteria for an initial separate 10 percent rating 
for left lower extremity radiculopathy have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic 
Code 8520.  

4.  For the period between February 2, 2004 and April 13, 2006, 
the schedular criteria for an initial separate 10 percent rating 
for right lower extremity radiculopathy have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, Diagnostic 
Code 8520.  


5.  For the period beginning April 13, 2006, the schedular 
criteria for a separate 20 percent rating for left lumbar 
radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  

6.  For the period beginning April 13, 2006, the schedular 
criteria for a separate 20 percent rating for right lumbar 
radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.14, 4.120, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a herniated nucleus pulposus was granted 
in an August 1979 rating decision with an initial 10 percent 
evaluation assigned, effective May 24, 1979.  The March 2004 
rating decision on appeal continued the current 20 percent 
evaluation for the low back disability, and an increased 60 
percent evaluation was assigned in an August 2007 supplemental 
statement of the case (SSOC), effective April 13, 2006.  Separate 
10 percent ratings for radiculopathy of the bilateral lower 
extremities were also granted in an August 2007 rating decision, 
effective April 13, 2006.  The Veteran contends that increased 
ratings are warranted for his low back disability and its 
associated orthopedic and neurological impairments. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For the period prior to April 13, 2006, the Veteran's lumbar 
spine disability is currently rated as 20 percent disabling under 
the general rating formula for diseases and injuries of the spine 
on the basis of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5242 (2009).  The general formula also 
provides that intervertebral disc syndrome is evaluated under the 
general formula for diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 20 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
spine.  Id.

For the period prior to April 13, 2006, range of motion of the 
Veteran's thoracolumbar spine was most restricted at the February 
2004 VA examination.  Range of motion testing demonstrated 
forward flexion limited to 45 degrees with a combined range of 
motion limited to 100 degrees, all with pain.  These findings are 
consistent with the currently assigned 20 percent rating under 
the general rating formula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5242.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment. The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the limited motion reported 
by the April 2004 VA examiner and considered by the Board takes 
into account the Veteran's complaints of pain, which occurred at 
the endpoint of range of motion testing.  The examiner also 
determined that there was no additional fatigue, weakness, lack 
of endurance, or painful motion.  Furthermore, there are no 
findings of ankylosis during the period prior to April 13, 2006.  
Although the Veteran was unable to flex his spine upon 
examination at the VAMC in March 2004, at that time, he was 
undergoing treatment for an acute exacerbation of low back pain.  
The Veteran manifested useful motion of the spine at all other 
examinations during the claims period, and the Board finds that 
his inability to flex the lumbar spine in March 2004 is not truly 
indicative of his symptoms throughout the claims period.  
Therefore, with consideration of all pertinent functional 
factors, the Veteran's low back condition has not most nearly 
approximated the criteria associated with an increased 40 percent 
evaluation.   

For the period beginning April 13, 2006, the Veteran's low back 
disability is currently rated as 40 percent disabling under the 
general rating formula for rating the spine.  An increased 50 or 
100 percent rating requires the disability most nearly 
approximate unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5242 (2009).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar or entire spine is fixed in flexion or 
extension and the ankylosis results in certain enumerated 
impairments.  38 C.F.R. § 4.71a, General Formula for Rating 
Diseases and Injuries of the Spine, Note (5).

Throughout the period beginning April 13, 2006, the Veteran has 
retained some useful motion of his lumbar spine.  Private 
treatment records dating from April 2006 to May 2009 indicate 
that the Veteran consistently manifested forward flexion and 
extension limited to 5 degrees.  While these findings represent 
severe limited motion, the Veteran has still manifested some 
useful motion of his lumbar spine.  The June and August 2009 VA 
examiners were able to perform range of motion measurements 
during physical examinations, and there have been no findings or 
reports of ankylosis, i.e. fixation of the spine.  Therefore, an 
increased evaluation is not warranted under the general formula 
for rating the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

During the June and August 2009 VA examinations, the Veteran 
reported that his lumbar back pain affected his activities of 
daily living such as dressing, walking, and driving.  The Veteran 
is competent to report functional impairment resulting from his 
disability, but an increased rating on the basis of functional 
factors is not for application during this period as the Veteran 
is already in receipt of the highest rating based on limitation 
of motion.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The 
criteria for an evaluation in excess of the currently assigned 40 
percent require a finding of ankylosis, and as noted above, the 
record shows that the Veteran retains some useful motion of his 
lumbar spine.  Therefore, an increased rating is not appropriate 
based on the functional impairment resulting from the Veteran's 
low back condition. 

The Veteran is service-connected for degenerative disc disease 
and consideration of the provisions of Diagnostic Code 5243 for 
intervertebral disc syndrome is appropriate.  Intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, which ever method results in the higher evaluation.  
A 20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

Throughout the claims period, the Veteran has not alleged, and 
the evidence does not establish, that he has been prescribed any 
periods of bedrest by a physician.  Although he has experienced 
several episodes of acute exacerbations of low back pain, his VA 
and private physicians have treated his flare-ups with 
medication, physical therapy, and epidural steroid injections.  
Furthermore, upon VA examinations in June and August 2009, the 
Veteran denied having been prescribed bedrest by any physicians 
to treat his low back pain.  Therefore, an increased rating based 
on intervertebral disc syndrome under Diagnostic Code 5243 is not 
warranted at anytime during the claims period.  


The Veteran has also experienced neurological impairment of the 
bilateral lower extremities from his degenerative disc disease 
and note 1 following the general formula for rating diseases and 
injuries of the spine states that neurological abnormalities are 
to be evaluated separately using an appropriate diagnostic code.  
38 C.F.R. § 4.71a, 5235-5243.  Service connection for 
radiculopathy of the bilateral lower extremities was granted in 
the August 2007 rating decision on appeal, with separate 10 
percent evaluations assigned, effective April 13, 2006, under 
Diagnostic Code 8520.  Under this diagnostic code, complete 
paralysis of the sciatic nerve warrants an 80 percent evaluation; 
with complete paralysis of the sciatic nerve, the foot dangles 
and drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very rarely) 
lost.  Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular atrophy, 
a 40 percent evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it is 
mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The earliest evidence of lumbar radiculopathy dates from the 
February 2004 VA examination.  At that time, the Veteran 
complained of low back pain that radiated into his lower 
extremities.  Although neurological examination of the lower 
extremities was negative, the Veteran continued to report pain 
and numbness of the lower extremities while undergoing treatment 
for low back pain at the VAMC.  In addition, records of private 
treatment dating from April 2006 establish that the Veteran 
manifested paresthesias and weakness of the bilateral lower 
extremities with intact sensation and full reflexes aside except 
for a decreased patellar deep tendon reflex.  Upon VA examination 
in June 2009, the Veteran manifested decreased sensation in the 
bilateral feet, and some decreased strength, worse on the right 
than the left.  Reflexes were also full except for a hypoactive 
right patellar deep tendon reflex.  The August 2009 VA examiner 
reported only some decreased sensation in the right lower 
extremity upon neurological examination.  

The Board finds that an earlier effective date is warranted for 
the grant of separate ratings for bilateral lower extremity 
radiculopathy.  The Veteran first reported experiencing radiating 
pain from his low back upon VA examination in February 2004, two 
years before the current assigned effective date of April 13, 
2006.  While no neurological deficits were noted upon examination 
in April 2004, the Veteran is competent to report symptoms such 
as pain in his legs, and the subsequent VAMC treatment records 
document continuing complaints of pain and numbness in both lower 
extremities.  Therefore, separate evaluations for neurological 
impairment from the Veteran's lumbar spine disability are 
warranted from February 2, 2004.

For the period prior to April 13, 2006, the Veteran's 
radiculopathy of the bilateral lower extremities most nearly 
approximated the currently assigned 10 percent ratings for mild 
incomplete paralysis of the sciatic nerves.  Medical records 
document consistent complaints of pain and numbness in both legs 
during this time, and a September 2005 MRI indicated an L5-S1 
disc herniation that likely impinged on the right nerve root.  
The Veteran's subjective complaints of pain and numbness prior to 
April 13, 2006 are contemplated by the current 10 percent rating.  

With respect to the period beginning April 13, 2006, the 
Veteran's neurological impairment of the lower extremities has 
most nearly approximated moderate and increased 20 percent 
ratings are warranted under Diagnostic Code 8520.  The Veteran 
continued to complain of radiating pain and numbness in his legs, 
but private records also indicate consistently decreased patellar 
deep tendon reflexes dating from April 13, 2006.  The Veteran 
also manifested a hypoactive right patellar deep tendon reflex 
upon VA examination in June 2009.  Although neurological testing 
during the August 2009 VA examination only disclosed the presence 
of some loss of sensation in the right lower extremity, the Board 
finds that the preponderance of the evidence establishes 
bilateral radiculopathy that has affected the sensory, motor, and 
reflex perceptions of the bilateral lower extremities since April 
13, 2006.  

Therefore, the orthopedic impairment from the Veteran's herniated 
nucleus pulposus and degenerative disc disease of the lumbar 
spine warrants a 20 percent rating prior to April 13, 2006 and a 
40 percent rating thereafter.  With respect to neurological 
impairment, separate 10 percent ratings are warranted from 
February 2, 2004 to April 13, 2006 for mild radiculopathy of the 
bilateral lower extremities.  Increased separate 20 percent 
ratings are appropriate for the period beginning April 13, 2006 
for moderate bilateral lower extremity radiculopathy.  
The Board has considered whether there is any other schedular 
basis for granting higher ratings other than those granted above, 
but has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's low back condition is 
manifested by orthopedic impairment such as painful limited 
motion and neurological impairment including loss of sensation, 
reflexes, and weakness of the bilateral lower extremities.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disabilities and referral for consideration of 
extraschedular ratings are not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).


VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the Veteran's claims for increased initial 
ratings for radiculopathy of the bilateral lower extremities, 
this appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Regarding the other increased rating on appeal, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in a June 2005 letter.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in a March 2009 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim for an 
increased rating for the Veteran's low back disability was 
readjudicated in the March 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an increased rating for herniated nucleus pulposus 
and degenerative disc disease of the lumbar spine, rated as 20 
percent disabling for the period prior to April 13, 2006 and 40 
percent disabling thereafter, is denied. 

Left lower extremity radiculopathy warrants an initial 10 percent 
rating for the period between February 2, 2004 and April 13, 2006 
and a 20 percent rating thereafter; to this extent, the claim is 
granted.  

Right lower extremity radiculopathy warrants an initial 10 
percent rating for the period between February 2, 2004 and April 
13, 2006 and a 20 percent rating thereafter; to this extent, the 
claim is granted.  


REMAND

The Court has recently held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the Veteran reported in the October 2003 claim for 
an increased rating that he was no longer able to perform duties 
associated with his job as a truck driver due to symptoms from 
his for a lumbar spine disability.  Treatment records from the 
VAMC establish that the Veteran continued to work as a truck 
driver throughout most of the claims period.  Treatment records 
document that his symptoms interfered with his employment as he 
missed many days of work due to exacerbations of low back pain.  
During the August 2009 VA examination, the Veteran stated that he 
had been unemployed since July 2009, however, he also reported 
that his unemployment was due to his failure to pass a security 
clearance test and that he was currently able to work as a truck 
driver.  

While the Court has determined that a claim for TDIU is part of 
the Veteran's claim for an increased rating currently on appeal, 
the RO has not explicitly adjudicated the issue of entitlement to 
TDIU.  The Veteran would therefore be prejudiced if the Board 
were to decide this claim without prior adjudication by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU.  
If TDIU is not granted, the AOJ should issue 
a supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


